[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Robinson v. Fender, Slip Opinion No. 2020-Ohio-458.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-458
            ROBINSON, APPELLANT, v. FENDER, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Robinson v. Fender, Slip Opinion No. 2020-Ohio-458.]
Habeas corpus—R.C. 2969.25(A)—Inmate’s failure to file affidavit containing
        description of each civil action or appeal of a civil action filed against
        government in previous five years in any state or federal court—Court of
        appeals’ dismissal of petition affirmed.
  (No. 2019-1032—Submitted October 22, 2019—Decided February 13, 2020.)
   APPEAL from the Court of Appeals for Ashtabula County, No. 2019-A-0039,
                                   2019-Ohio-2514.
                                  ________________
        Per Curiam.
        {¶ 1} Appellant, Jackie N. Robinson, appeals the decision of the Eleventh
District Court of Appeals dismissing his petition for a writ of habeas corpus against
appellee, Douglas Fender, warden of the Lake Erie Correctional Institution. After
                             SUPREME COURT OF OHIO




briefing was completed, Robinson filed a motion for certified copies of the record.
We deny the motion and affirm the judgment of the court of appeals.
                                     Background
       {¶ 2} On March 25, 2019, Robinson filed a petition for a writ of habeas
corpus in the Eleventh District Court of Appeals alleging that he is entitled to
immediate release from prison because his sentences had expired. After ordering a
return on the writ, the court of appeals dismissed the complaint for failure to comply
with R.C. 2969.25(A). The court of appeals determined that the affidavit Robinson
attached to his petition did not list his prior civil actions as required by R.C.
2969.25(A). 2019-Ohio-2514, ¶ 10.
       {¶ 3} Robinson appealed.
                                       Analysis
       {¶ 4} R.C. 2969.25(A) requires an inmate who commences in the court of
appeals a civil action or appeal against a governmental entity or employee to file
an affidavit containing “a description of each civil action or appeal of a civil action
that the inmate has filed in the previous five years in any state or federal court.”
The affidavit must include (1) a brief description of the nature of the civil case or
appeal, (2) the case name, case number, and court in which the civil action or appeal
was brought, (3) the name of each party to the civil action or appeal, and (4) the
outcome of each civil action or appeal. R.C. 2969.25(A)(1) through (4).
       {¶ 5} The affidavit Robinson submitted in this case reads, in full:


               I, Jackie N. Robinson, petitioner, swear[] under penalty of
       perjury that I cannot recall all of the civil actions I have filed in the
       last five years as required by R.C. 2969.25, and would not want to
       misinform this court.      Petitioner[’s] liberty interest cannot be
       trumped by procedural faults beyond his control. Petitioner claims




                                          2
                                 January Term, 2020




         unlawful deprivation of his liberty, and requests due process, as of
         right, to be heard.


The court of appeals correctly concluded that Robinson had not made “any attempt
to comply” with the statutory requirement. 2019-Ohio-2514 at ¶ 10.
         {¶ 6} “Compliance with R.C. 2969.25(A) is mandatory, and failure to
comply will warrant dismissal.” State v. Henton, 146 Ohio St. 3d 9, 2016-Ohio-
1518, 50 N.E.3d 553, ¶ 3. Moreover, the statute requires strict compliance. Id. at
¶ 4; State ex rel. Manns v. Henson, 119 Ohio St. 3d 348, 2008-Ohio-4478, 894
N.E.2d 47, ¶ 4. For this reason, an affidavit that lists some, but not all, prior actions
is subject to dismissal. State ex rel. Swanson v. Ohio Dept. of Rehab. & Corr., 156
Ohio St. 3d 408, 2019-Ohio-1271, 128 N.E.3d 193, ¶ 2, 7 (affirming dismissal of a
mandamus action because the affidavit of prior actions omitted one prior mandamus
case).
         {¶ 7} In his briefs before this court, Robinson does not attempt to justify his
noncompliance; indeed, he does not even mention it. Instead, he simply claims that
his sentences would have expired but for the trial court’s failure to accord him the
jail-time credit to which he is entitled. We therefore conclude that the court of
appeals correctly dismissed Robinson’s habeas petition.
         {¶ 8} On October 2, 2019, Robinson filed a motion for a certified copy of
the record, requesting a complete copy of “the records, journal entries, and
indictments.”     The documents to which he refers appear to be those in his
underlying criminal case, which are presumably in the possession of the trial court.
The trial court is not a party to this action and therefore is not an entity against
which Robinson may seek relief. See, e.g., State ex rel. Nye v. Coates, 146 Ohio
St.3d 426, 2016-Ohio-1559, 57 N.E.3d 1138, ¶ 6-8 (holding that a writ of
procedendo could not issue against a magistrate who was not named as a party to
the action). Moreover, Robinson has not suggested that the documents he seeks




                                            3
                              SUPREME COURT OF OHIO




could explain or excuse his failure to comply with R.C. 2969.25(A), which is the
sole issue in this appeal. And finally, he cannot use a habeas corpus action as a
vehicle to obtain court records. See State ex rel. Harris v. Pureval, 155 Ohio St. 3d
343, 2018-Ohio-4718, 121 N.E.3d 337, ¶ 11 (the Rules of Superintendence for the
Courts of Ohio govern access to court records, and mandamus is the sole remedy
for a violation of Sup.R. 47(B)).
          {¶ 9} For these reasons, we deny the motion for a certified copy of the
record.
                                                                Judgment affirmed.
          KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY, and STEWART, JJ.,
concur.
          O’CONNOR, C.J., not participating.
                                _________________
          Jackie N. Robinson, pro se.
          Dave Yost, Attorney General, and Jerri L. Fosnaught, Assistant Attorney
General, for appellee.
                                _________________




                                          4